Citation Nr: 0031270	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for left wrist pain.

4.  Entitlement to service connection for left shoulder pain.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for migraine headaches.

7.  Evaluation of service-connected chronic left lateral 
epicondylitis, currently evaluated as 0 percent disabling.

8.  Evaluation of service-connected status post fracture, 
right wrist, currently evaluated as 0 percent disabling.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from September 1976 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied claims of entitlement to 
service connection for chronic sinusitis, a right knee 
condition, left wrist pain, left shoulder pain, hearing loss 
and migraine headaches.  At that time, the RO also granted 
service connection for hypertension, evaluated as 10 percent 
disabling, as well as chronic left lateral epicondylitis and 
status post fracture, right wrist, with both disabilities 
currently evaluated as 0 percent disabling.  A notice of 
disagreement was received as to all denials of service 
connection, and as to all assigned evaluations.  In April 
1999, a statement of the case was issued, and in May 1999, a 
substantive appeal was received as to all issues except for 
the issue of a higher evaluation of hypertension, and this 
claim is therefore not before the Board at this time.  


FINDINGS OF FACT

1.  The evidence shows that the veteran currently has chronic 
sinusitis; he was treated for severe sinusitis over a period 
of several months during service in 1995.

2.  The claims file does not contain competent medical 
evidence showing that the veteran has a left wrist, left 
shoulder or right knee disability (other than right knee 
arthritis); the preponderance of the evidence shows that the 
veteran does not have right knee arthritis.

3.  Migraine is attrbutable to service.


CONCLUSIONS OF LAW

1.  Sinusitis and migraine were incurred during the veteran's 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  Left wrist pain, left shoulder pain, and a right knee 
condition were not incurred in or aggravated by the veteran's 
active military service, and right knee arthritis may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has chronic sinusitis, a right 
knee condition, left wrist pain and left shoulder pain as a 
result of service.  Specifically, he argues that he has a 
right knee condition as a result of a running injury in 1997.  
He further argues that the evidence of treatment for 
sinusitis in 1995, and for right knee and left shoulder 
conditions between 1997 and 1998, is proof that these 
conditions became chronic during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  In this case, a review of the statement 
of the case, dated in April 1999, shows that the veteran was 
advised of the applicable law pertaining to the duty to 
assist, as well as the requirements for a claim of service 
connection, to include 38 C.F.R. §§ 3.159 and 3.303.  In 
addition, the veteran was afforded VA general medical and 
joints examinations in November 1998, and there is no 
indication that there are any relevant medical records 
outstanding which have not been associated with the claims 
files.  Under the circumstances, the Board finds that all 
reasonable efforts have been made to obtain information 
pertinent to the veteran's claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist.

A.  Sinusitis

The veteran's service medical records show that the veteran 
sought treatment for sinus symptoms of one months' duration 
in January 1995.  A January 1995 X-ray report for the sinuses 
notes bilateral ethmoid, "severe" left maxillary, and 
sphenoid sinusitis.  A February 1995 report contains an 
assessment of "severe sinusitis."  A May 1995 report noted 
that the veteran had been hospitalized for sinusitis the 
previous month, and that he was improved.  The assessment was 
resolving sinusitis.  A May 1995 X-ray report for the sinuses 
notes considerable improvement in multiple sinus disease, and 
that the only remaining sinus which was affected was the left 
maxillary sinus, which showed only mucoperiosteal thickening.  
Reports dated in June and July of 1998 note a past medical 
history of sinus problems/recurrent sinusitis.  Examination 
reports, dated in October 1993 and June 1998, both show that 
the veteran's sinuses were clinically evaluated as normal.  
The "notes" section of the June 1998 report contains a 
notation of "recurring sinusitis since 1995."  A report of 
medical history accompanying the June 1998 examination report 
shows that the veteran reported that he had had sinusitis, 
and the "physician's summary" noted a history of recurring 
sinusitis.

A VA examination report, dated in November 1998, shows that 
on examination, the sinuses were normal.  The report contains 
diagnoses that included chronic sinusitis.  A May 1999 report 
from the Fox Community Army Hospital (FACH) shows that the 
veteran was assessed with bronchitis, possibly secondary to 
sino-allergy syndrome.  

A lay statement from the veteran's wife, received in May 
1999, shows that she states that the veteran complained of 
sinus symptoms in about April 1997, and that this condition 
cleared up in about one week with use of over-the-counter 
medication.

The Board finds that service connection for sinusitis is 
warranted.  The veteran was treated for sinusitis over a 
period of five months in 1995, to include a period of 
hospitalization.  In addition, a history of recurrent 
sinusitis dating back to 1995 was noted in the June1998 
separation examination report, and the veteran self-reported 
sinusitis in the accompanying report of medical history.  
Finally, the November 1998 VA examination report contains a 
diagnosis of chronic sinusitis.  Although this report is 
devoid of findings pertaining to the sinuses, the Board finds 
that this diagnosis, which comes just two months after 
separation from service, together with the veteran's written 
testimony, the lay statement and the other evidence of 
record, is sufficient to show that the veteran currently has 
sinusitis.  Based on the foregoing, and resolving all doubt 
in favor of the veteran, the Board finds that the veteran's 
sinusitis was incurred during service.  Accordingly, service 
connection for sinusitis is granted.  38 C.F.R. § 3.303.

 

B.  Right Knee Condition, Left Wrist Pain, Left Shoulder Pain

With regard to the claim for a right knee condition, the 
veteran's service medical records show that in October 1978, 
he was treated for an (otherwise unidentified) scratched 
knee.  In April 1985, he was treated for bilateral knee pain.  
There was no diagnosis.  In August 1990, the veteran was 
treated for right knee symptoms on two occasions.  In the 
first occasion, he was treated for a six month history of 
right knee pain associated with running.  The assessment was 
right knee pain, possible bruised medial meniscus.  On the 
second occasion, he was treated for a right knee bruise.  The 
assessment was chondromalacia.  In September 1996, he 
received ongoing treatment for right knee pain after he 
twisted his knee.  He reported periodic right knee symptoms 
for the previous six months.  An X-ray of the right knee was 
reportedly negative.  There was no diagnosis.  In October 
1996, the veteran reported that he was doing better, and that 
he could run.  The assessment was that he had met his therapy 
goals.  

With regard to the claim for a left wrist condition, the 
veteran's service medical records show that in February 1983, 
he was treated for left wrist pain after he sustained a 
torsion injury five days before.  The assessment was post-
traumatic inflammation.  In November 1992, he was treated for 
left wrist pain of five weeks' duration.  He denied any 
recent trauma.  The assessments were left wrist pain and left 
wrist tendonitis.  He was given a splint.  In January 1993, 
he was profiled for left wrist tendonitis.  In June 1994, he 
was treated for a three-day history of left wrist pain.  He 
denied any trauma.  He was given a splint and restricted from 
push-ups for five days.  X-ray reports for the left wrist, 
dated in February 1983 and November 1992, showed that there 
was no fracture or dislocation of the left wrist.  

With regard to the claim for a left shoulder condition, the 
veteran's service medical records show that in January 1997, 
he was treated for  a reported six-month history of left 
shoulder pain.  He denied any trauma.  There was no 
diagnosis.  

Service medical records contain examination reports, dated in 
October 1993 and June 1998, which both show that the 
veteran's upper and lower extremities, and his 
musculoskeletal system, were clinically evaluated as normal.  
The "notes" section of the June 1998 report contains 
notations of "right knee, probable arthritis."  Reports of 
medical history accompanying the examination reports show 
that in October 1993, the veteran stated that he had 
fractured his left wrist on two occasions.  In June 1998, he 
reported that he had had a "painful or 'trick' shoulder or 
elbow," a "`trick' or locked knee,"  and "swollen or 
painful joints."  

A VA general medical examination report, dated in November 
1998, shows that on examination, the musculoskeletal system 
was normal except for right shoulder pain on movement.  There 
was no relevant diagnosis.  A VA joints examination report, 
dated in November 1998, indicates that all X-rays were 
normal.  The relevant diagnoses were arthralgias of the left 
wrist, left shoulder and right knee.

With regard to the claims for left wrist pain and left 
shoulder pain, the veteran's service medical records show 
that he received treatment for left wrist pain on several 
occasions, with the last treatment in June 1994.  This was 
apparently an acute condition, as evidenced by the lack of 
subsequent treatment involving the left wrist during the 
veteran's remaining (approximately) two years and three 
months of service.  All X-rays were negative.  As for the 
left shoulder, he was treated for left shoulder pain on one 
occasion, in January 1997, and there was no diagnosis.  This 
also appears to have been an acute condition, as evidenced by 
the lack of subsequent treatment involving the left shoulder 
during the veteran's remaining (approximately) one years and 
eight months of service.  Therefore chronic left wrist and 
left shoulder conditions are not shown during service.

With regard to the claim for a right knee condition, the 
veteran was treated for right knee symptoms several times 
during his 20 years of service, most recently in September 
and October of 1996.  However, during this time an X-ray of 
the right knee was negative, and there was no diagnosis.  In 
October 1996, the veteran reported that he was doing better, 
and that he could run.  The assessment was that he had met 
his therapy goals.  Based on the service medical records and 
all the evidence of record, the Board finds that the evidence 
does not show that the inservice events were anything but 
acute episodes, rather than the existence of a chronic 
disability.  

In summary, the Board finds that the claimed conditions are 
not shown to have become chronic during service.

In addition, under 38 U.S.C.A. §§ 1110 and 1131, the veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this 
case, the veteran's claims must be denied because he has not 
provided a medical opinion to substantiate his claims that he 
currently has disabilities of the left wrist, left shoulder 
or right knee.  In this regard, the Board notes that the 
Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service-
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  In this case, the November 1998 VA 
examination report shows that the diagnoses included 
arthralgias of the left wrist, left shoulder and right knee.  
However, on examination, his gait was excellent, and there 
are no findings in the report (or in the other medical 
evidence of record, to include the November 1998 VA general 
medical examination report) which show that he has underlying 
left wrist, left shoulder or right knee pathology.  
Therefore, to the extent that the veteran has been diagnosed 
with arthralgias of the left wrist, left shoulder and right 
knee, these are not diagnoses of current disabilities.  
Furthermore, to the extent that the veteran was noted to have 
"probable arthritis" in his right knee in a June 1998 
service examination report, the Board notes that none of the 
other service medical records show such a diagnosis.  In 
addition, this notation is equivocal in its terms, is not 
supported by any other findings in the report or in the 
service medical records, and is not shown to have been based 
on X-ray evidence.  This notation therefore appears to be no 
more than a bare transcription of lay history.  See e.g., 
LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  In any event, 
the Board notes that the November 1998 VA joints examination 
report indicates that all X-rays were normal, and that right 
knee arthritis was not diagnosed in either of the November 
1998 VA examination reports.  Based on all the medical 
evidence of record, the Board therefore finds that the 
preponderance of the evidence shows that the veteran does not 
have right knee arthritis.  

In reaching these decisions, the Board has considered the 
veteran's written statements submitted in support of his 
arguments that he has the claimed conditions as a result of 
his service.  However, to the extent that the veteran's 
statements represent evidence of continuity of 
symptomatology, without more his statements are not competent 
evidence of a diagnosis, or of a nexus between the claimed 
conditions and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski,  2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims must be denied. 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

C.  Migraine

In this case, the veteran was separated from service on 
September 20, 1998.  On the same date, he executed an 
original claim for compensation and claimed service 
connection for migraine.  This document was received at the 
VA on October 2, 1998.  Although the claim is not competent 
evidence of a diagnosis, it is a sworn document establishing 
the veteran's state of mind and a belief that he has a 
disability that is attributable to service.  On November 10, 
1998, Dr. "L, a VA examiner entered a diagnosis of migraine.  
The Board finds it unlikely that the November 1998 diagnosis 
is unrelated to the veteran's assertion at separation.

The Board is also aware that the November 1998 examination 
report contains a remarkable lack of detail that would 
support a diagnosis of migraine.  The RO had the opportunity 
to return the report for some semblance of adequacy.  
However, the RO did not appear to question the adequacy of 
the diagnosis or the findings.  Rather, the decision was 
limited to the fact that the service medical records showed 
no findings.  In view of the fact that the provisions of 
38 C.F.R. §  3.303(d) do not require an inservice diagnosis 
and there is nothing to contradict the opinion of Dr. "L" 
the Board grants. 

ORDER

Service connection for sinusitis and migraine is granted.

Service connection for left wrist pain, left shoulder pain 
and a right knee condition is denied.


REMAND

During the course of the appeal, legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000) ("Veterans Claims Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claim of entitlement to service 
connection for degenerative joint disease of the left knee.  
Under the circumstances, the Board has determined that it 
cannot issue a decision on the veteran's claim without 
prejudicing his right to due process under law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore 
concludes that due process considerations mandate that the RO 
must consider the veteran's claim under the recent 
legislative changes contained in the Veterans Claims 
Assistance Act in the first instance.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

With regard to the claim for hearing loss, applicable 
regulations provide that impaired hearing shall be considered 
a disability when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2000).

In this case, the claims file does not currently contain 
competent medical evidence showing that the veteran has 
hearing loss as defined in 38 C.F.R. § 3.385.  However, it 
does not appear that the veteran has been afforded a VA 
audiometric examination, and in light of the recent enactment 
of the Veterans Claims Assistance Act as it pertains to VA's 
duty to assist, the Board finds that a remand is required for 
such an examination.  

Finally, with regard to the evaluations of chronic left 
lateral epicondylitis and status post fracture, right wrist, 
in December 1998, the RO granted service connection for 
chronic left lateral epicondylitis, evaluated as 0 percent 
disabling, and status post fracture, right wrist, evaluated 
as 0 percent disabling (noncompensable).  In each case, the 
RO assigned an effective date for service connection of 
October 1, 1998.  The veteran appealed these evaluations, 
essentially asserting that higher evaluations are warranted. 

The only pertinent evidence pertaining to these issues is 
found in VA general medical, and joints, examination reports, 
dated in November 1998, and a report from H. Cobb Alexander, 
Jr., M.D., dated in April 1999.  The VA reports show that the 
veteran complained of bilateral wrist stiffness, an inability 
to lift heavy objects, and occasionally dropping his coffee 
cup from his left hand.  He also complained of pain, 
weakness, instability, giving way and a lack of endurance (in 
unspecified areas).  He reported that he used an elbow brace 
if he was lifting something heavy.  On examination, the left 
elbow had flexion to 144 degrees.  Ranges of motion for 
forearm supination and pronation were not recorded.  Ranges 
of motion were recorded for the veteran's wrists.  Dr. 
Alexander's April 1999 report is the most recent medical 
evidence of record, and indicates that the veteran was 
treated for left lateral epicondylitis.  He was noted to have 
tenderness in areas, and some discomfort on motion, with no 
limitation of motion in the left wrist.

The Court has held that under 38 C.F.R. §§ 4.40 and 4.45, an 
increased evaluation may be assigned on the basis of 
functional loss due to a veteran's subjective complaints of 
pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  
In this case, the November 1998 VA examination reports, and 
Dr. Alexander's April 1999 report, are devoid of findings 
pertaining to left elbow and right wrist strength, 
fatigability and pain on motion.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 
Therefore, the Board has determined that a remand is required 
for the scheduling of a VA medical examination before the 
higher rating claims can be adjudicated.  

Accordingly, this case is REMANDED for the following action: 

1.  The veteran should be afforded a VA 
audiological examination to determine the 
nature, extent, and etiology of any 
hearing loss.  The examiner is requested 
to review the entire claims folder, 
including the service medical records.  
The examiner is requested to describe all 
symptomatology related to each ear 
separately.  If the veteran is found to 
have hearing loss, the examiner should 
provide an opinion as to the following 
questions: (1) whether the veteran's 
current hearing loss is related in any 
way to his in-service noise exposure, (2) 
whether the veteran's current hearing 
loss is related in any way to any hearing 
loss found during service.  The rationale 
for all opinions should be explained.  

2.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the extent of disability caused 
by his service-connected chronic left 
lateral epicondylitis and status post 
fracture, right wrist.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement in the veteran's right wrist and 
left elbow, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth in a detailed report.  If 
the veteran does not have pain or any of 
the other factors, that fact should be 
noted in the file.

4.  The RO should then review the 
expanded record and determine whether 
service connection is warranted for 
hearing loss, and whether a higher rating 
is warranted for service-connected 
chronic left lateral epicondylitis and 
status post fracture, right wrist.

5.  The veteran is informed that he 
remains under a duty to submit evidence 
in support of the claim.  If the veteran 
has or can obtain evidence that 
establishes that he has hearing loss that 
is related to his service, or that his 
chronic left lateral epicondylitis and 
status post fracture, right wrist, are 
more than noncompensably disabling, that 
evidence must be submitted by him to the 
RO.  If he has records of treatment for 
his service-connected chronic left 
lateral epicondylitis, or his status post 
fracture, right wrist, which are not 
currently associated with the claims 
file, he should submite these records to 
VA.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim. 



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 2 -


